Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the First Office Action on the merits of Application No. 17/092233, filed on 11/07/2020. Claims 1-20 are still pending in the application.

Election/Restrictions
Claims 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 05/18/2022.
Applicant's election with traverse of Species I in the reply filed on 05/18/2022 is acknowledged.  The traversal is on the ground(s) that the examination can be made without serious burden to the Examiner because the Species are closely related in that they include overlapping features. This is not found persuasive because, for a quality search, the distinct species requires employing different searching strategies or search queries. In addition, these species are not obvious variants to each other based on the current record. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2008/136692 to Guardo (henceforth referred to as Guardo). 
Regarding claims 1-8, Guardo discloses an elevator system (i.e. Fig. 1), the elevator system comprising: 
a beam climber system configured to move an elevator car (i.e. Fig. 7, ref. 10) through an elevator shaft (Fig. 1, ref. 2 or 4) by climbing a first guide beam (i.e. Fig. 7, ref. 7) that extends vertically through the elevator shaft, the first guide beam comprising a first surface and a second surface opposite the first surface, the beam climber system comprising: 
a first wheel (i.e. Fig. 7, ref. 18c); 
a second wheel (i.e. Fig. 7, lower wheel); 
a first traction belt (i.e. Fig. 7, ref. 18) wrapped around the first wheel and the second wheel, the first traction belt being in contact with the first surface; and 
a first electric motor (i.e. Fig. 7, ref. 12) configured to rotate the first wheel, wherein the first traction belt is configured to rotate when the first wheel rotates. 
Wherein the first traction belt is magnetically attracted to the first guide beam (i.e. page 12, lines 17-23). 
Wherein the first traction belt is configured to climb up or down the first guide beam when rotated (i.e. page 12, lines 17-23). 
Wherein the beam climber system further comprises a third wheel (i.e. See Mark up of Fig. 7) in contact with the second surface. 
Wherein the third wheel is located opposite the first wheel (i.e. Fig. 7, wheels are mirrored).
Wherein the first traction belt is composed of a flexible magnetic sheet (i.e. Fig. 7, ref. 18a). 
Wherein the first traction belt is composed of a backing belt (i.e. Fig. 7, ref. 18b) and coated magnets (i.e. Fig. 7, ref. 18a). 
Wherein the first traction belt is magnetized (i.e. via Fig. 7, ref. 18a). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
WO 2021/144418 to Keppner teaches a linear motor tracked vehicle;
WO 2017/017119 to Wuthrich teaches dual wheel and traction belt;
US Patent No. 8,235,178 to Kocher teaches a friction drive;
EP 1364904 to Evin et al teaches a friction drive.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM M TRAN whose telephone number is (571)270-7825. The examiner can normally be reached M 9-5, W-F 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIEM M TRAN/Examiner, Art Unit 3654